Order entered February 10, 2020




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-20-00130-CV

                           IN RE TRACY NIXON, Relator

               Original Proceeding from the 301st Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DF-00-14691

                                       ORDER
                      Before Justices Bridges, Osborne, and Reichek

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.




                                              /David L. Bridges/
                                              DAVID L. BRIDGES
                                              JUSTICE